Case 8:18-cv-01862-EAK-JSS Document 39 Filed 05/10/19 Page 1 of 2 PageID 806



                            UNITED STATES DISTRICT COURT
                         IN THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

GLENDA PEREZ,

                   Plaintiff,
                                                 Case No. 8:18-cv-01862-T-17-JSS
       v.

CIGNA HEALTH & LIFE INSURANCE
CO.,

                   Defendant.


     DEFENDANT CIGNA HEALTH & LIFE INSURANCE CO.’S RESPONSE TO
             PLAINTIFF’S MOTION TO SET A HEARING DATE

       Defendant, Cigna Health & Life Insurance Co. (“Cigna”), hereby responds to Plaintiff’s

Motion to Set a Hearing Date (“Motion”) and states as follows.

       This matter is before this Court based upon a Petition filed by Ms. Glenda Perez (“Ms.

Perez”) seeking a determination that an arbitration award issued pursuant to an employment

arbitration matter should be vacated. (Dkt. 1). After procedural motions were disposed of, on

March 7, 2019, this Court referred this matter to Magistrate Judge Sneed for Report and

Recommendations. (Dkt. 38.)

       Thereafter, on May 6, 2019, Ms. Perez filed a Motion to Set a Hearing Date asking that

this Court set the earliest possible hearing date in this matter. (Dkt. 38.) It is unclear in that

Motion whether Ms. Perez is seeking a status hearing or a full evidentiary hearing and, thus,

Cigna is filing this response to clarify it position with respect to a request for a hearing. Cigna

agrees with Ms. Perez that the factual and legal issues have been extensively briefed and further

states that the matters before this Court are fully at issue and ready for determination.

Therefore, while Cigna does not oppose the scheduling of a case management conference if this
Case 8:18-cv-01862-EAK-JSS Document 39 Filed 05/10/19 Page 2 of 2 PageID 807



Court believes that such conference or hearing would be helpful, as previously noted to this

Court, Cigna opposes an evidentiary hearing in this matter.


       Date: May 10, 2019                           /s/ Nancy A. Johnson
                                                    Jeffrey B. Jones, Esquire
                                                    Florida Bar No.: 0039950
                                                    Email: jbjones@littler.com

                                                    Nancy A. Johnson, Esquire
                                                    Florida Bar No.: 0597562
                                                    Email: najohnson@littler.com

                                                    LITTLER MENDELSON, P.C.
                                                    111 North Magnolia Avenue
                                                    Suite 1250
                                                    Orlando, Florida 32801
                                                    Telephone: 407.393.2900
                                                     Facsimile: 407.393.2929


                                                    Attorneys for Respondent



                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing with the Clerk of the Court by

using the CM/ECF system which will send a copy via email this 10th day of May, 2019 to the

following CM/ECF participant:

               Glenda Perez
               10158 Newminster Loop
               Ruskin, FL 33573
               Email: glendaperez52@yahoo.com
               Perezglenda924@gmail.com



                                                     /s/ Nancy A. Johnson
                                                     Nancy A. Johnson




                                                2
